Citation Nr: 0944592	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  02-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from July 1957 to June 1961.  
The Veteran's service personnel records reflect that he 
served onboard the U.S.S. Midway from September 1957 to May 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a claim for service connection for 
PTSD.  The Veteran appealed, and in August 2008, the Board 
denied the claim for service connection for PTSD.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Thereafter, pursuant to a Joint Motion for Remand filed in or 
about June 2009, the Court vacated the Board's August 2008 
decision, the parties to the Joint Motion having determined 
that the Board had failed to weigh and assess the nature of 
the Veteran's current psychiatric disability under Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As was noted above, the June 2009 Joint Motion for Remand 
determined that the Board had not properly weighed and 
assessed the nature of the Veteran's psychiatric disability 
under Clemons.  More specifically, the parties to the Joint 
Motion noted that there was evidence that the Veteran was 
suffering from mental conditions other than PTSD, and that 
these conditions also needed to be properly developed and 
adjudicated so that, on remand, the Board could determine the 
nature of the current psychiatric disorders and whether one 
or more were related to active service.  Consequently, the 
Board has modified the issue on appeal to better comport with 
the holding in Clemons.  If there was not sufficient medical 
evidence in the record to determine the nature of the 
Veteran's condition or reconcile the various medical 
diagnoses, VA was also advised to obtain an appropriate VA 
examination on behalf of the Veteran.  As the Board does not 
find that the medical evidence is currently sufficient for 
this purpose, the Board finds that it has no alternative but 
to remand this matter for an appropriate examination.  

In this regard, the Board has also reviewed the additional 
argument provided by the Veteran's attorney in July 2009, and 
finds that while the attorney recognizes that the Veteran 
does not have a current diagnosis of PTSD, he still maintains 
that there is a relationship between other current 
psychiatric disability and the Veteran's alleged stressors 
while onboard the aircraft carrier U.S.S. Midway, including 
the Veteran's fighting of a fire in 1959, the witnessing of 
the death of a friend ("Charlie" Brown) when he was struck 
by landing gear that had become dislodged from a landing 
aircraft in 1959, and six additional incidents when planes 
crashed or "ditched" in the ocean near the ship.  
Therefore, given the attorney's claim of a relationship 
between such episodes and psychiatric disability other than 
PTSD, and current medical evidence of psychiatric disorder 
other than PTSD, the Board finds that an effort should be 
made to verify these incidents in service by contacting the 
U.S. Department of the Navy, Naval Historical Society, or 
using other appropriate channels and obtaining the ship logs 
for the U.S.S. Midway for the period of September 1957 to May 
1961.  Thereafter, the Veteran should be provided with a VA 
psychiatric examination and opinion as to whether the 
Veteran's has PTSD that is related to a verified in-service 
stressor or any other psychiatric disability that is related 
to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to contact 
the U.S. Department of the Navy, Naval 
Historical Society, or any other 
appropriate channels in order to obtain 
the ships logs for the U.S.S. Midway 
for the period of September 1957 to May 
1961 to determine whether there was a 
fire on board in 1959, a service member 
was killed in 1959 as a result of being 
struck by landing gear that had become 
dislodged from a landing aircraft, 
and/or additional incidents when planes 
crashed or "ditched" in the ocean near 
the ship.  

2.  The Veteran should be scheduled for 
a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner for review and its 
availability should be noted in the 
opinion that is provided.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in the 
American Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), and if he meets such 
criteria, whether PTSD can be related 
to a verified in-service stressor.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any psychiatric 
disorder other than PTSD is related to 
the Veteran's period of active service.  

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

3.  The RO will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

